DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2022 has been entered.
	Claims 1 and 46 are currently amended. Claim 16 is canceled. Claims 1-15, 17-24 and 39-49 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 11 November 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 9, 10, 12, 14-17, 19, 21, 39-44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0047584, hereinafter Hwang in view U.S. Pre-Grant Publication No. 2013/0136986, hereinafter Scoyer and Int. J. Electrochem. Sci, 12, 4164-4172, hereinafter Li.
Regarding claim 1, Hwang teaches a silicon-containing composite. The silicon-containing composite comprises a porous core comprising an aggregate of a plurality of primary particles. The aggregate of primary particles is a secondary particle. The secondary particle is porous. A shell is formed on the surface of the porous core and surrounding the porous core (paragraphs [0034-0039]). 
The primary particles comprise a silicon-based material including oxygen and a first graphene on a surface of the primary particles (paragraphs [0036, 0041, 0045, 0046]). The primary particles have a size in the range 3 nm to 900 nm (paragraph [0043]).
The shell comprises a second graphene (paragraph [0064]).
The silicon-containing composite is an anode active material for a lithium-ion battery (paragraph [0014]).
Hwang fails to teach: 1) a silicon suboxide on a surface of silicon in the primary particles and 2) that the first or the second graphene comprises at least one of nitrogen (N), phosphorus (P) and sulfur (S).
Regarding 1), silicon including a silicon suboxide layer is a well-known anode active material for lithium-ion batteries. See, e.g. Scoyer who teaches silicon primary particles with a size in the range 20 nm to 200 nm coated with a silicon suboxide surface layer having a thickness of 0.5 nm to 10 nm (paragraph [0009]). The purpose of the silicon suboxide surface layer is to prevent oxidation of the silicon when it is exposed to air. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Scoyer’s material as the silicon primary particles in Hwang’s composite without undue experimentation and with a reasonable expectation of success.
Regarding 2), Li teaches that doping graphene with N improves its electrical conductivity and teaches silicon nanoparticles wrapped in N-doped graphene as negative active material for a lithium-ion battery (abstract, Section 3/p. 4168 and Section 4).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to dope the second graphene with N for the purpose of enhancing its electrical conductivity.
Regarding claim 2, Hwang as modified by Scoyer teaches that the silicon suboxide is a layer (“film”) (Scoyer’s paragraph [0009]). 
The first graphene is formed on the surfaces of the primary particles and is described as forming a network (paragraph [0045]). As such, the first graphene is at least in the form of a particle and may possibly be described as a matrix. 
The second graphene is a layer (“film”) (paragraphs [0064-0066]). 
Regarding claim 3, Hwang teaches that the first graphene is disposed on surfaces of the primary particles (paragraphs [0036, 0045]). Hwang as modified by Scoyer teaches a silicon suboxide layer on the surfaces of the primary particles (Scoyer’s paragraph [0009]). Therefore the first graphene is directly on the surface of the silicon suboxide.
Hwang teaches that the second graphene is coated along the surface of the porous core (“secondary particle”) (paragraphs [0037, 0065]).
Regarding claim 4, Hwang as modified by Li teaches that the second graphene is doped with N. The second graphene makes the shell of the silicon-containing composite. 
Hwang teaches that the shell may be as thin as 0.3 nm (paragraph [0066]). 
In an embodiment in which the shell is as thin as 0.3 nm, it is expected that the amount of N at a depth of 10 nm would be zero atomic percent.
Regarding claim 5, Hwang as modified by Scoyer and Li teaches a silicon-containing composite. The silicon-containing composite includes a first graphene on a surface of primary particles comprising silicon and a second graphene shell surrounding the core of primary particles. Given the concentration of graphene on the outside of the composite, it is expected that a region including the surface could be selected such that an XPS analysis of the region would result in a reading of a carbon to silicon atomic ratio in the range 100:1 to 200:1.
A silicon-containing composite excluding N could be selected which would have a smaller carbon to silicon atomic ratio.
Regarding claim 7, Hwang as modified by Scoyer and Li teaches a silicon-containing composite of the claimed composition including N. 
Given that the material satisfies the instantly claimed composition, it is expected to have the instantly claimed property of a 20% weight loss temperature of 7°C to 15°C greater than the 20% weight loss temperature of a silicon-containing composite that does not include N.
Regarding claims 9 and 10, Hwang as modified by Scoyer teaches a first core/shell structure and a second core/shell structure.
The first core/shell structure is the porous core comprising the porous silicon composite secondary particle and the shell comprises the second graphene on the surface of the porous core (paragraphs [0037, 0065]).
The second core/shell structure comprises a silicon core with silicon suboxide on the surface of the silicon. The first graphene is disposed to form a network on the surface of the silicon suboxide (Hwang’s paragraph [0045]), therefore it is understood to be a “shell”. 
Regarding claim 12, Hwang teaches that the first graphene is on a surface of the primary particle (paragraphs [0036, 0045]). Therefore, it is understood to be at a distance of 0 nm from the silicon suboxide.
Hwang does not specify the orientation of the first graphene.
However, any orientation would satisfy the instantly claimed range.

Regarding claim 14, Hwang teaches that the second graphene is coated along the surface of the porous core (“secondary particle”) (paragraphs [0037, 0065]). Therefore, it is understood to be at a distance of 0 nm from the silicon suboxide.
Hwang does not specify the orientation of the second graphene.
However, any orientation would satisfy the instantly claimed range.

Regarding claim 15, Hwang teaches that second graphene comprises one or more graphene layers and has a thickness in the range 0.3 nm to 300 nm (paragraphs [0065, 0066]).
Hwang's optimum ranges overlap the instant application's optimum ranges for the number of graphene layers being up to 30 and the thickness being 0.6 nm to 50 nm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Hwang as modified by Scoyer and Li discloses the claimed invention except for the exact optimum range of the number of graphene layers and the thickness of the second graphene in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Hwang as modified by Scoyer teaches that the silicon is in the form of particles.
Regarding claim 19, Hwang teaches that the primary particles containing silicon have a diameter in the range 3 nm to 900 nm (paragraph [0043]). In a specific example, Hwang teaches a diameter of 100 nm (paragraph [0137]).
Regarding claim 21, Hwang teaches a second shell formed on the surface of the silicon-containing composite. The second shell is formed of carbon, which may be a carbonized polymer (paragraphs [0070, 0152]). It is well-known in the art that carbonizing polymers results in an amorphous carbon. 
Regarding claim 39, Hwang teaches a carbon composite comprising the silicon-containing composite of claim 1 and a carbonaceous material (paragraphs [0057, 0070]).
Regarding claim 40, Hwang teaches that the amount of the carbonaceous material is 1 wt% to 40 wt% based on the weight of the silicon-carbon composite (paragraph [0059]). This is equivalent to approximately 1 wt% to 29% based on the weight of the carbon composite.
Regarding claim 41, Hwang teaches an electrode comprising a carbon composite comprising the silicon-containing composite of claim 1 and a carbonaceous material (paragraphs [0107, 0108]).
Regarding claim 42, Hwang teaches that the carbonaceous material may be carbon nanotubes (paragraph [0070]). 
In an example, Hwang teaches that the carbon nanotubes are included at 3 wt% based on the weight of silicon (paragraph [0150]). Therefore, the concentration by mass of the carbon nanotubes is understood to be within the claimed range.
Regarding claims 43 and 44, Hwang teaches a lithium battery (“a device”) comprising the electrode of claim 41 (paragraph [0107]).

Regarding claim 46, Hwang teaches a silicon-containing composite. The silicon-containing composite comprises a porous core comprising an aggregate of a plurality of primary particles. The aggregate of primary particles is a secondary particle. The secondary particle is porous. A shell is formed on the surface of the porous core and surrounding the porous core (paragraphs [0034-0039]). 
The primary particles comprise a silicon-based material including oxygen and a first graphene on a surface of the primary particles (paragraphs [0036, 0041, 0045, 0046]).
The shell comprises a second graphene (paragraph [0064]).
The silicon-containing composite is an anode active material for a lithium-ion battery (paragraph [0014]).
Hwang fails to teach: 1) a silicon suboxide on a surface of silicon in the primary particles and 2) that the first or the second graphene comprises at least one of nitrogen (N), phosphorus (P) and sulfur (S).
Regarding 1), silicon including a silicon suboxide layer is a well-known anode active material for lithium-ion batteries. See, e.g. Scoyer who teaches silicon primary particles with a size in the range 20 nm to 200 nm coated with a silicon suboxide surface layer having a thickness of 0.5 nm to 10 nm (paragraph [0009]). The purpose of the silicon suboxide surface layer is to prevent oxidation of the silicon when it is exposed to air. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Scoyer’s material as the silicon primary particles in Hwang’s composite without undue experimentation and with a reasonable expectation of success.
Regarding 2), Li teaches that doping graphene with N improves its electrical conductivity and teaches silicon nanoparticles wrapped in N-doped graphene as negative active material for a lithium-ion battery (abstract, Section 3/p. 4168 and Section 4).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to dope the second graphene with N for the purpose of enhancing its electrical conductivity.

Regarding claims 47-49, the instant claims are proviso upon the limitation "a thermal treatment product of the silicon suboxide", which is not required by claim 46; therefore the limitations of claims 47-18 do not come into force.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0047584, hereinafter Hwang in view of U.S. Pre-Grant Publication No. 2013/0136986, hereinafter Scoyer and Int. J. Electrochem. Sci, 12, 4164-4172, hereinafter Li as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2018/0248194, hereinafter Cheng.
Regarding claim 6, Hwang teaches a first graphene as a conductive material (paragraph [0046]).
Hwang fails to report on the intensity ratio of peak D to peak G.
Cheng teaches a graphene material suitable as a conductive additive in lithium ion batteries (abstract). Cheng’s material has an intensity ratio of peak D to peak G in the range 1 to 1.35 (paragraph [0011]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select graphene with an intensity ratio of peak D to peak G in the range 1 to 1.35 as taught by Cheng without undue experimentation and with a reasonable expectation of success.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0047584, hereinafter Hwang in view of U.S. Pre-Grant Publication No. 2013/0136986, hereinafter Scoyer and Int. J. Electrochem. Sci, 12, 4164-4172, hereinafter Li as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2014/0255785, hereinafter Do.
Regarding claim 11, Hwang teaches that the first graphene is present at 1 wt% to 30 wt% based on the total weight of the silicon-carbon composite (paragraph [0047]). Hwang further teaches the silicon particles are present at a concentration of 50 wt% to 95 wt% based on the weight of the core.
Hwang does not explicitly teach on the total amount of first graphene and second graphene based on the weight of silicon.
Do teaches a silicon-containing composite comprising silicon particles in a graphene shell (paragraphs [0011, 0019]). Do teaches that silicon should be present in the range of 40 wt% to 70 wt% of the composite (paragraph [0021]). This is equivalent to saying that the graphene is present at 43 parts by weight to 150 parts by weight based on 100 parts by weight of silicon. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to construct Hwang’s material such that the graphene is present at 43 parts by weight to 150 parts by weight based on 100 parts by weight of silicon for the purpose of ensuring that there is sufficient active material for a desired electrochemical performance.
Regarding claim 18, Hwang teaches that the diameter of the silicon-containing composite is in the range 500 nm to 55 µm (paragraph [0068]).
Hwang does not report on the surface area or density of the composite.
Do teaches a silicon-containing composite comprising silicon particles in a graphene shell (paragraphs [0011, 0019]). Do teaches that a preferred surface area is in the range 50 m2/g to 200 m2/g (paragraph [0026]) and a preferred density is greater than 0.5 g/cm3 (paragraph [0024]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the composite has a surface area and density within the ranges taught by Do without undue experimentation and with a reasonable expectation of success.
The optimum ranges of Hwang as modified by Do overlap the instant application's optimum ranges for the particle diameter (1 µm to 30 µm), surface area (0.1 m2/g to 100 m2/g) and density (0.1 g/cm3 to 2.57 g/cm3). It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Hwang as modified by Scoyer, Li and Do discloses the claimed invention except for the exact optimum ranges for the particle diameter, surface area and density in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0047584, hereinafter Hwang in view U.S. Pre-Grant Publication No. 2013/0136986, hereinafter Scoyer and Int. J. Electrochem. Sci, 12, 4164-4172, hereinafter Li as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2010/0176337, hereinafter Zhamu.
Regarding claim 13, Hwang teaches a first graphene on surfaces of the primary particles. 
Hwang does not specify the thickness or number of layers of the graphene.
Zhamu teaches a composite of silicon particles and graphene platelets within a carbon matrix (paragraph [0073, 0083, 0084]). Zhamu teaches that the graphene platelets have a thickness of less than 50 nm (paragraph [0074]). It is well-known in the art that a single graphene layer has a thickness of 0.34 nm. Therefore it is understood that Zhamu’s range would have a lower bound of 0.34 nm. 
Further, given that the number of layers and thickness are related, it is expected that as Zhamu’s graphene platelets satisfy the instantly claimed thickness range, they would also satisfy the instantly claimed number of layers.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select as the first graphene, graphene platelets with a thickness in the range 0.34 nm to 50 nm without undue experimentation and with a reasonable expectation of success.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0047584, hereinafter Hwang in view of U.S. Pre-Grant Publication No. 2013/0136986, hereinafter Scoyer and Int. J. Electrochem. Sci, 12, 4164-4172, hereinafter Li as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2008/0220337, hereinafter Kawase.

Regarding claim 20, Hwang as modified by Scoyer and Li teaches a silicon-containing composite of comparable size and composition as instantly claimed. It is therefore expected that the oxygen content in the composite of Hwang, Scoyer and Li at least overlaps the instantly claimed range.
Alternatively, Kawase teaches that a preferred oxygen content in silicon-based anode active material layers is within the range 3 at% to 45 at%. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the silicon-containing composite has an oxygen content in the range 3 at% to 45 at% without undue experimentation and with a reasonable expectation of success. 
The optimum range of Hwang as modified by Kawase overlaps the instant application's optimum range for the oxygen content of 0.01 at% to 15 at%. It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Hwang as modified by Scoyer, Li and Kawase discloses the claimed invention except for the exact optimum range for the oxygen content in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 23, Hwang teaches a second shell formed on the surface of the silicon-containing composite. The second shell is formed of carbon, which may be carbon nanotubes (“a crystalline carbon”) (paragraph [0070]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0047584, hereinafter Hwang in view of U.S. Pre-Grant Publication No. 2013/0136986, hereinafter Scoyer, Int. J. Electrochem. Sci, 12, 4164-4172, hereinafter Li and U.S. Pre-Grant Publication No. 2008/0220337, hereinafter Kawase as applied to claim 20 above and further in view of U.S. Pre-Grant Publication No. 2016/0036049, hereinafter Wang.
Regarding claim 22, Hwang teaches a second shell formed on the surface of the silicon-containing composite. The second shell is formed of carbon (paragraph [0070]).
Hwang fails to teach that the carbon layer further comprises N, P or S.
It is well-known in the art that the addition of dopants such as N or P improves the conductivity of the carbon coating – see, e.g. Wang (paragraph [0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a dopant such as N or P in the Hwang’s second carbon shell for the purpose of improving its conductivity.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0047584, hereinafter Hwang in view of U.S. Pre-Grant Publication No. 2013/0136986, hereinafter Scoyer and Int. J. Electrochem. Sci, 12, 4164-4172, hereinafter Li as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2020/0044241, hereinafter Gigler.
Regarding claim 24, Hwang teaches a second shell formed on the surface of the silicon-containing composite. The second shell is formed of carbon, which may be a carbonized polymer (paragraphs [0070, 0152]). Given that the layer is a shell, it is understood to be continuous. The second shell is coated onto the first shell of the silicon-containing composite (paragraph [0069]). The diameter of the silicon-containing composite including the first shell is 0.5 µm to 55 µm (paragraph [0068]).
Hwang fails to specify that the layer is non-porous and fails to specify its thickness.
It is known that carbonization results in non-porous layers – see, e.g. Gigler (paragraph [0049]). It is therefore understood that Hwang’s second shell is non-porous.
Gigler further teaches a non-porous carbon layer coated on a core containing silicon particles within a carbon matrix. The core has a diameter in the range 2 µm to 50 µm (paragraph [0028]). Gigler teaches that the non-porous carbon layer has a thickness in the range 1 nm to 300 nm (paragraph [0042]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a thickness of 1 nm to 300 nm for Hwang’s second shell without undue experimentation and with a reasonable expectation of success. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0047584, hereinafter Hwang in view of U.S. Pre-Grant Publication No. 2013/0136986, hereinafter Scoyer and Int. J. Electrochem. Sci, 12, 4164-4172, hereinafter Li as applied to claim 44 above and further in view of U.S. Pre-Grant Publication No. 2015/0093648, hereinafter Son.
Regarding claim 45, Hwang teaches a carbon composite comprising the silicon-containing composite of claim 1.
Hwang fails to the teach one of the enumerated devices in claim 41 comprising the carbon composite.
Son teaches a carbon composite comprising a similar silicon-containing composite. The silicon-containing composite includes silicon, silicon suboxide and graphene disposed on the silicon suboxide (abstract). Son teaches a biosensor, a semiconductor device and a thermoelectric device comprising the silicon-containing composite (paragraphs [0013-0015]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement Hwang’s carbon composite in a biosensor, a semiconductor device or a thermoelectric device without undue experimentation and with a reasonable expectation of success.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-15, 17-20 and 39-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-13, 15, 23-30 and 32-36 of U.S. Patent No. 10,622,624 in view of U.S. Pre-Grant Publication No. 2014/0087268, hereinafter Kim.
Claims 1-3, 7-13, 15, 23-30 and 32-36 of U.S. Patent No. 10,622,624 include all of the limitations of instant claims 1-3, 8-15, 17-20 and 39-49 except for the limitation requiring that at least one of the first and second graphene comprises at least one element selected from nitrogen, phosphorus and sulfur.
Kim teaches silicon particles having a silicon oxide layer on their surfaces and further coated with graphene. Kim teaches that doping the graphene with nitrogen or phosphorus improves the electrostatic interactions between the silicon particles having the silicon oxide layer and the doped graphene and thereby allows for a uniform coating of the silicon particles with graphene (paragraphs [0031, 0034]). 
Therefore it would have been obvious to the ordinarily skilled artist to dope the graphene with nitrogen or phosphorus for the purpose of achieving a uniform graphene coating on the silicon particles.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Hwang, Scoyer and Li references has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724